Case 1:18-cv-01394-RGA Document 144 Filed 10/14/20 Page 1 of 4 PageID #: 5695




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  GUEST TEK INTERACTIVE                             )
  ENTERTAINMENT LTD.,                               )
                                                    )
                          Plaintiff,                )
                                                    )
                  V.                                )   C.A. No . 18-1394 (RGA)
                                                    )
  NOMADIX, INC.,                                    )
                                                    )
                          Defendant.                )

      ,ffffl!ff !NI C I 1!;:8] ORDER ON DISCOVERY AND SCHEDULING ISSUES

          The parties having briefed their positions on various discovery and scheduling issues (D .I.

 109, 110, 111 , 112), and the Court having conducted a discovery conference on those issues on

 September 3, 2020, IT IS HEREBY ORDERED," 1or the reasons as stated in the September 3,

 2020 conference, that:

          1.

          ~l~'...Pfo@!!t'rl Plaintiff Guest Tek Interactive Entertainment, Ltd. ("Guest Tek")

 shall serve its final infringement contentions on or before October 16, 2020. These contentions

 shall be final, but may be amended or supplemented upon a showing of good cause with leave of

 Court.




                       d no prejudice to                    Tek shall not




                                                   1
   Case 1:18-cv-01394-RGA Document 144 Filed 10/14/20 Page 2 of 4 PageID #: 5696




      theorr~t

      co#tions du

             2.      Defendant Nomadix, Inc. ("Nomadix") shall serve its final invalidity contentions

      on or before October 30, 2020. These contentions shall be final, but may be amended or

      supplemented upon a showing of good cause with leave of Court.

             3.      The fact discovery cutoff date is extended to November 13, 2020. Absent

      agreement between the parties or leave of Court, the parties shall not serve any additional

      interrogatories, requests for production, or requests for admission. The remaining case deadlines

      are extended as set forth in the attached Exhibit A.

             4.      Guest Tek's motion to compel Nomadix to produce the categories of documents

      identified in Guest Tek's proposed order (D.I. 109) is denied without prejudice.

             5.      Nomadix's motion to compel Guest Tek to supplement its response to Nomadix' s

      Interrogatory No. 2 is denied.



             -µtl'
             6.

                                         Nomadix's motion to compel Guest Tek to supplement its

      response to Nomadix' s Interrogatory No. 5 is denied without prejudice.
                                                                                j_




             7.      Nomadix's motion to compel Guest Tek to supplement its response to Nomadix' s

      Interrogatory No. 7 is granted. Guest Tek shall supplement its response with the best information

      available to it by October 16, 2020 .

1/ At the discovery conference, the Court resolved the dispute as it then stood. Nomadix wants
the order to reflect subsequent events. This I decline to do. And, even if I were to do it,
Nomadix has substituted a laundry list of supposedly non-infringing alternatives. IfNomadix
wants to specify one non-infringing alternative, I would compel Guest Tek to respond. But, as
is, it looks more like a make-work project than a good faith request to obtain relevant
information proportional to the needs of the case.
Case 1:18-cv-01394-RGA Document 144 Filed 10/14/20 Page 3 of 4 PageID #: 5697




        8.      Nomadix' s motion to compel Guest Tek to produce source code dated 2010 or

 earlier is denied without prejudice.

        9.      Nomadix' s motion to compel Guest Tek to supplement its document production in

 response to Nomadix' s Request for Production Nos. 30 and 37 is denied without prejudice.

        10.

        [Geest J:eln"flt,9pesal.l-{;onsistettt with its Pmagraph 4(a) disclosures, Guest Tck shall-;

 pursuanHo FR@ 4 l(a), seek ciisroissa) of its daims agam.st Nomttclix. based on U .S. Pat:eHt-Nos.

 8-;2-l.1 ,184; 9,5.31~25,599; ~,50~ ,419 , and 9,905,8"4,e,;

        . [ N ~ Consistent with its Paragraph 4(a) disclosures, Guest Tek shall file

 a submission indicating that it dismisses with prejudice its claims against Nomadix based on U.S.

 Patent Nos. 8,811 ,184; 9,531,640; 9,025,599; 9,503,419; and 9,705,846.




                                                 3
Case 1:18-cv-01394-RGA Document 144 Filed 10/14/20 Page 4 of 4 PageID #: 5698




                               EXHIBIT A- REVISED CASE SCHEDULE
1,           '
                                               '             •        '   ;l:•
                     Event                               Curi:ent Deadline:               NewDeadfme
                                                                                                   -
                           "                                     '        ""                        T   C,
                                                                                                             "
     Plaintiff to provide final infringement       n/a                              October 16, 2020
     contentions

     Defendant to provide final invalidity         n/a                              October 30, 2020
     contentions

     Fact Discovery Cutoff                         September 22, 2020               November 13, 2020

     Opening Expert Reports                        October 22, 2020                 December 18, 2020

     Rebuttal Expert Reports                       November 20, 2020                February 5, 2021

     Reply Expert Reports                          December 18, 2020                March 5, 2021

     Expert Discovery Completed                    January 29, 2021                 April 2, 2021

     Case Dispositive and Daubert                  March 11, 2021                   May 10, 2021
     Motions (openings)

     Pretrial Conference                           September 10, 2021            at no change
                                                   9:00 a.m.
     5-day Jury Trial                              September 20, 2021            at no change
                                                   9:30 a.m.
